Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This office is a non-final rejection. 
Claims 1, 3, 5-7, 9, and 11-14 are pending. 

Status of claims 
Applicant’s amendment data 10/29/2020, amending claims 1, and 7. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/29/2020 has been entered. 
 

Response to Amendment
The previously pending rejection under 35 USC 103, will be maintained. The 103 rejection is updated in light of the amendments.  

Response to Argument 
Applicant’s argument received on date 10/29/2020 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The art rejection has been updated to address these amendments. 


Response to Arguments under 35 USC 103:
Applicants argue:
None of the cited references disclose as exemplified by claim 1 (as amended), of; “wherein the messaging application, in the mobile device of the agent, communicates a push notification to the agent when a lead has responded to an agent’s text message”. 
Examiner respectfully disagree: 
Applicant is reminded that claims must be given their broadest reasonable interpretation. Primary reference Segall disclose in ¶[0029], “an agent has a telephony connection and an associated machine (e.g., a desktop computer, a laptop computer or other mobile computing device, or the like) that comprises a web browser or other rendering engine”. Further, Segall ¶[0032], “mobile device interacts with the text messaging subsystem of the platform”. Examiner assert that Segall teach/disclose push notification on a user’s mobile device as shown from paragraphs [0029] and [0032] as claimed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 11 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (US 20110123005) in view of Berkowitz (US 2009/0271272).
Regarding claim 1:
A computerized method useful for managing agent relationships with a set of contacts via templated messages comprising: 
With an electronic text-messaging network that comprises at least one messaging services server: (see at least Segall Fig. 1 [0015] & [0018], “database management system 108, a set of SMS message servers 109”. “entity can create, execute and manage a message (voice, text, email, or combination) ….. using a web interface”.) 
providing a goal of an entity organization; (see at least Segall ¶[0014], “The system provides a web-based hosted solution through which business entities create and manage communications campaign”.)
providing a set of leads; (see at least Segall ¶[0016], “the scope and content of the script will depend on the campaign. The client also provides the service provider with contact information for a set of person, who are the target recipients of the campaign”.)
assigning the agent to the set of leads; (see at least Segall ¶¶¶[0050][0051][0052], “A given agent may be dedicated to handling inbound voice contacts, or inbound messages, or both. The following provides additional details for text-only agents”.)
generating a set of structured texting workflows that comprises at least one template message; (see at least Segall ¶[0014][0015], “the application servers 106 manage the basic functions of generating campaign scripts, managing contacts, and executing campaigns”. Segall ¶[0018][0020], “bound to a script and that has been associated with a given timeframe. Thus, a “sub-compaign” associates at least the following items: a list of contact, a script, and a timeframe“. “the creation and managing of the campaign scripts, using instruction entered by or on behalf of the business entity”. Segall ¶[0053], “the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record.” )
generating a templated message, wherein the templated message is addressed to the set of leads and comprises a set of templated text related to the goal of the entity organization, wherein the templated message comprises a set of steps for the agent to follow,  wherein the set of templated text is written by an administrator of the entity organization, (Examiner Note: applicant specification with regard to “a set of steps”, ¶[0024], “the entity can then break goal into one or multiple (e.g, two) steps. A first step can be an invitation to be communicated  [](see at least Segall ¶[0005], “constrained to a particular timeframe ….. script may be used to send a text message as a follow-up”. Segall ¶[0020], “The  management application 208 handles the receipt and storage of the contact list(s) uploaded to the system by or on behalf of the business entity client”. “the creation and managing of the campaign scripts, using instruction entered by or on behalf of the business entity”. Also see Segall ¶[0042], “A “script” and its use in the messaging platform for a given campaign”. “it specifies a response to an opt-out or opt-in message, and (in that regard) it includes support for embedded contact fields and variables”. “A script may support inbound-initiated conversations as well as out-bound initiated conversation. Also see Segall ¶[0043], “A script may be limited to text messaging-only, or it may include support for both text and voice”.)
communicating the templated message to a mobile device of the agent that includes a messaging application (see Segall [0032], regard mobile device and a messaging application), wherein the messaging application receives the templated message and inserts the template message into structured message thread of template messages between the agent and the set of leads, (see Segall [0053], “as one response option, the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI”.) wherein the agent is enabled by an application interface of the messaging application to modify the templated message, wherein the application interface comprises a set of windows and graphical user interface (GUI) elements (Segall Fig. 1 “web server(s) 104 & Figs. 4-5 shows a set of window and/or GUI” [0066], “user interface (UI).) that enables the agent to modify the template text message, wherein the messaging application automatically displays and queues the structured message thread of template messages between the agent and the set of leads,  (see Segall ¶[0052], “additional information may be displayed …. Predetermined text message”. Segall ¶[0053],  the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI or command line interface”.) wherein the messaging application automatically queue a plurality of text-message threads, wherein the messaging application automatically generates and displays a to do list to the agent, wherein the to do list populated with tasks based on the set of structured texting workflows and a set of lead response content, (Examiner Note: referring back to applicant specification with regard “to do list”, in ¶[0036], “the “to do “ list can be populated with tasks based on incoming tasks from administrative entity 110, lead response content, etc.”. see Segall ¶[0052], “each agent, when logged in and available, is presented with a given (e.g., up to (5)) inbound text messages to handle (i.e., lead response content). This set of messages may be considered a “work unit” for the unit (i.e., tasks”) …. Predetermined text message (a message template), …. Acrchive; return”. Segall ¶[0053]-¶[0055], “the template may include one or more personalization fields populated from the contact record”. ) wherein the messaging application, in the mobile device of the agent, (Segell ¶[0029], “an agent has a telephony connection and an associated machine (e.g., a desktop computer, a laptop computer or other mobile computing device, or the like) that comprises a web browser or other rendering engine”. Further, Segall ¶[0032], “mobile device interacts with the text messaging subsystem of the platform”) communicates a push notification to the agent when a leas has responded to an agent’s text message, (see Segall [0029], “a web page can be used as a screen pop to pass information to the agent about the contact …… the agent’s screen is refreshed periodically (e.g., once per second). The server-client screen pop functionality may be implemented in any convenient manner using existing technologies”. Segall [0052], “a queue is established to received inbound messages … each “text” agent, when logged in and available, is presented with a given inbound text messages to handle”) and wherein the agent implements with each individual lead of the set of leads: (see at least Segall ¶[0052], “when the agent selects a message, the following additional information may be displayed: contact trace/history for the end user (i.e., a history of previous voice/text/email contacts at the account level), and the contents of any contact record for the end user”. Also, see Segall ¶[0053],  the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI or command line interface”.)
identifies a set of relationships between the agent and the individual lead; (see at least Segall ¶[0052], “when the agent selects a message, the following additional information may be displayed: contact trace/history for the end user (i.e., a history of previous voice/text/email contacts at the account level), and the contents of any contact record for the end user”. Also see Segall ¶[0056], “the portal also enables an agent to view a list of messages he or she has sent, along with their associated detailed”.)

and communicates, from the templated-text message application implemented in the mobile device of the agent, the an electronic text-messaging network an individualized templated message to another computing device of the individual lead; and (see at least Segall ¶[0032], “As used herein, a mobile device” interacts with the text messaging subsystem of the platform to receive “out-bound” messages issued from the subsystem, and to send “inbound “messages to the platform (or, more commonly, to an “agent” associated with the platform”. “a given mobile device can communicate with another such device via many different types of message transfer techniques, including SMS (short message service), enhanced SMS (EMS), Multi-media message (MMS), email WAP, paging, or other know or later developed wireless data format”.)
receiving with the messaging application a structured response from a lead with the templated-text message application implemented in a mobile device of the agent.  (see at least Segall ¶[0060], The inbound message queue may be established in the agent portal to process “unhandled” or “yet-to-be handled” messages received at the system. [These messages may be received in response to outbound voice or text message in the usual case]”.)

Segall discloses the claim limitation but, specifically fails to disclose identifying an agent, wherein the agent has a pre-existing relationship with the set of leads; wherein a template comprises a portion of a text message that is included in all text messages to the set of leads, wherein the portion of text comprises an invitation to be communicated to the set of leads and a script that can be modified for each lead that includes a targeting criterion related to the goal of an entity organization and wherein the templated message comprises an electronic message, and wherein the templated message is communicated to the set of leads via the electronic text messaging network, based on the set of relationships, modifies the templated message using a set of pre-generated templates provided by the messaging application and display on the application interface; 
However, Segall teaches identifying an agent (see at least Segall [0051], “A given agent may be dedicated to handling inbound voice contacts, or inbound messages, or both”.) modifies the templated message using a set of pre-generated templates provided by the messaging application and display on the application interface; (see Segall ¶[0053],  the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI or command line interface”.) 
wherein the portion of text comprises an invitation to be communicated to the set of leads and a script that can be modified for each lead that includes [] goal of an entity organization (see Segall [0018], “”sub-compaign” associates at least the following items: a list of contacts, a script, and a timeframe”. see Segall ¶[0042], “A “script” and its use in the messaging platform for a given campaign”. “it specifies a response to an opt-out or opt-in message, and (in that regard) it includes support for embedded contact fields and variables”. “A script may support inbound-initiated conversations as well as out-bound initiated conversation.) but, specifically fails to disclose the agent has a pre-existing relationship with the set of leads; wherein a template comprises a portion of a text message that is included in all text messages to the set of leads, lead that includes a targeting criterion related to the goal of an entity organization and wherein the templated message comprises an electronic message, and wherein the templated message is communicated to the set of leads via the electronic text messaging network, (Segall Fig. 1 [0015] & [0018], “database management system 108, a set of SMS message servers 109”) based on the set of relationships, modifies the templated message using a set of pre-generated templates provided by the messaging application and display on the application interface;
However, Berkowitz teaches the following limitation: 
identifying an agent, wherein the agent has a pre-existing relationship with the set of leads; (see at least Berkowitz Figs. 1-2 [0019],[0028],[0052], sales intermediaries to target, contact, or otherwise communicate with prospective purchasers. Sales intermediaries can have preexisting relationships with potential purchasers that allow for effective and efficient distribution of marketing …. A sales intermediary can include, but is not limited to, agents, brokers, dealers, resellers, distributors, advisers, managers …. For targeting or communicating with prospective purchasers”.) Note: examiner interpret prospective purchasers as a set of leads.
wherein a template comprises a portion of a text message that is included in all text messages to the set of leads, wherein the portion of text comprises an invitation to be communicated to the set of leads and a script that can be modified for each lead that includes a targeting criterion related to the goal (Berkowitz Figs. 5-6 [0036], “identity of recipients for the customized message from the intermediary 535”. Berkowitz [0038][0039], “may permit the system 200 to include an electronic signature upon the creation of a customized agreement”. “sends the customized message to the prospective purchaser. The agreement (i.e. goal to sell product) is executed and the suppler is legally bound”)  of an entity organization and wherein the templated message comprises an electronic message, and (see at least Berkowitz Fig. 2 [0033]-[0035], the system 200 can include a message template data 250 for storing any number of message templates 255. Similar previous description, a messaging template 255 can include fields for storing product provider and intermediary information …. Fields of the message template 255 can be populated from the supplier information data store 235 and the intermediary information data store 240. Once the messaging manager 205 populates the fields of the message template 255, a customized message 260 is created. Also, see [0036], the messaging manager receives the identity of recipients for the customized message from the intermediary 530 (Note: agent).  The messaging manager sends the message to identified recipients 540”)
wherein the templated message is communicated to the set of leads via the electronic text messaging network,(see at least Berkowitz Figs. 1-2 [0031], “the marketing system can include a messaging manager 205, a network 210, ……. Configured to allow the messaging manager 205 to send messages to multiple identified recipients”) 
based on the set of relationships, modifies the templated message using a set of pre-generated templates provided by the messaging application and display on the application interface;(see Berkowitz Fig. 2 [0027]-[0028], “the arrangement, content, or both the arrangement and content of the resulting customized message 135 can be configured to indicate to recipients of the message 135 that the intermediary is affiliated with the product provider. Such an indication may be positively received by a prospective purchaser and result in generation of leads and the eventual sale of goods and services …… the intermediary (Note: agent) can identify has a preexisting relationship and who the intermediary (Note: agent believes has an interest in purchasing the particular goods or service”. See Berkowitz Fig. 2 [0033]-[0035], Fields of the message template 255 can be populated from the supplier information data store 235 and the intermediary information data store 240. Once the messaging manager 205 populates the fields of the message template 255, a customized message 260 is created. Also, see [0036], the messaging manager receives the identity of recipients for the customized message from the intermediary 530 (Note: agent).  The messaging manager sends the message to identified recipients 540”) 

It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Berkowitz allocating the lead to the agent based on preexisting relationship in Segall managing interactive communication campaigns with text messaging to assign agent to a set of leads with preexisting relation to generate a customized message for delivery to an identified leads with which the agent has a preexisting relationship to facilitate the marketing of goods and services (Berkowitz Fig. 2 [0037]). 
Regarding claim 2: (Cancelled)

Regarding claim 4: (Cancelled)

Regarding claim 5:
Segall in combination of Berkowitz disclose the computerized method of claim 1, wherein the electronic text-messaging network comprises an instant messaging network, a short-messaging service (SMS) network or an (MMS) multi-media network. (see at least Segall ¶[0032], “a given mobile device can communicate with another such device via many different types of message transfer techniques, including SMS (short message service), enhanced SMS (EMS), Multi-media message (MMS), email WAP, paging, or other know or later developed wireless data format”. Also, see Segall ¶[0062], “It provides additional technical details regarding the SMS-based messaging enhancement”)
Regarding claim 7:
 A computer system useful for useful for managing agent relationships with a set of contacts via templated messages comprising: 
a processor; a memory containing instructions when executed on the processor, causes the processor to perform operations that: (see at least Segall [0021], “Control engine 220, which can be provided in software as a set of a software instructions executable on a processor”.)
with an electronic text-messaging network that comprises at least one messaging services server:(see at least Segall Fig. 1 [0015] & [0018], “database management system 108, a set of SMS message servers 109”. “entity can create, execute and manage a message (voice, text, email, or combination) ….. using a web interface”.)
provide a set of leads; (see at least Segall ¶[0016], “the scope and content of the script will depend on the campaign. The client also provides the service provider with contact information for a set of person, who are the target recipients of the campaign”.)
assign the agent to the set of leads; (see at least Segall ¶¶¶[0050][0051][0052], “A given agent may be dedicated to handling inbound voice contacts, or inbound messages, or both. The following provides additional details for text-only agents”.)
generate a set of structured texting workflows that comprises at least one template message; (see at least Segall ¶[0014][0015], “the application servers 106 manage the basic functions of generating campaign scripts, managing contacts, and executing campaigns”. Segall ¶[0018][0020], “bound to a script and that has been associated with a given timeframe. Thus, a “sub-compaign” associates at least the following items: a list of contact, a script, and a timeframe“. “the creation and managing of the campaign scripts, using instruction entered by or on behalf of the business entity”. Segall ¶[0053], “the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record.” )
generate a templated message, wherein the templated message is addressed to the set of leads and comprises a set of templated text related to a goal of the entity organization, wherein the templated message comprises a set of steps for the agent to follow, wherein the set of template text is written by an administrator of the entity organization, (Examiner Note: applicant specification with regard to “a set of steps”, ¶[0024], “the entity can then break goal into one or multiple (e.g, two) steps. A first step can be an invitation to be communicated to the relevant leads”) [](see at least Segall ¶[0005], “constrained to a particular timeframe ….. script may be used to send a text message as a follow-up”. Segall ¶[0020], “The  management application 208 handles the receipt and storage of the contact list(s) uploaded to the system by or on behalf of the business entity client”. “the creation and managing of the campaign scripts, using instruction entered by or on behalf of the business entity”. Also see Segall ¶[0042], “A “script” and its use in the messaging platform for a given campaign”. “it specifies a response to an opt-out or opt-in message, and (in that regard) it includes support for embedded contact fields and variables”. “A script may support inbound-initiated conversations as well as out-bound initiated conversation. Also see Segall ¶[0043], “A script may be limited to text messaging-only, or it may include support for both text and voice”.)
communicate the templated message to a mobile device of the agent that includes a messaging application (see Segall [0032], regard mobile device and a messaging application), wherein the messaging application receives the templated message and inserts the template message into structured message thread of template messages between the agent and the set of leads, (see Segall [0053], “as one response option, the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI”.), wherein the agent is enabled by an application interface of the messaging application to modify the templated message, wherein the application interface comprises a set of windows and graphical user interface (GUI) elements (Segall Fig. 1 “web server(s) 104 & Figs. 4-5 shows a set of window and/or GUI” [0066], “user interface (UI).) that enables the agent to modify the template text message, wherein the messaging application automatically displays and queues the structured message thread of template messages between the agent and the set of leads, (see Segall ¶[0052], “additional information may be displayed …. Predetermined text message”. Segall ¶[0053],  the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI or command line interface”.) wherein the messaging application automatically queue a plurality of text-message threads, wherein the messaging application automatically generates and displays a to do list to the agent, wherein the to do list populated with tasks based on the set of structured texting workflows and a set of lead response content, (Examiner Note: referring back to applicant specification with regard “to do list”, in ¶[0036], “the “to do “ list can be populated with tasks based on incoming tasks from administrative entity 110, lead response content, etc.”. see Segall ¶[0052], “each agent, when logged in and available, is presented with a given (e.g., up to (5)) inbound text messages to handle (i.e., lead response content). This set of messages may be considered a “work unit” for the unit (i.e., tasks”) …. Predetermined text message (a message template), …. Acrchive; return”. Segall ¶[0053]-¶[0055], “the template may include one or more personalization fields populated from the contact record”. ). wherein the messaging application, in the mobile device of the agent, (Segell ¶[0029], “an agent has a telephony connection and an associated machine (e.g., a desktop computer, a laptop computer or other mobile computing device, or the like) that comprises a web browser or other rendering engine”. Further, Segall ¶[0032], “mobile device interacts with the text messaging subsystem of the platform”) communicates a push notification to the agent when a lead has responded to an agent’s text message, (see Segall [0029], “a web page can be used as a screen pop to pass information to the agent about the contact …… the agent’s screen is refreshed periodically (e.g., once per second). The server-client screen pop functionality may be implemented in any convenient manner using existing technologies”. Segall [0052], “a queue is established to received inbound messages … each “text” agent, when logged in and available, is presented with a given inbound text messages to handle”) and wherein the agent implements with each individual lead of the set of the leads:(see at least Segall ¶[0052], “when the agent selects a message, the following additional information may be displayed: contact trace/history for the end user (i.e., a history of previous voice/text/email contacts at the account level), and the contents of any contact record for the end user”. Also, see Segall ¶[0053],  the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI or command line interface”.)
identifies a set of relationships between the agent and the individual lead; (see at least Segall ¶[0052], “when the agent selects a message, the following additional information may be displayed: contact trace/history for the end user (i.e., a history of previous voice/text/email contacts at the account level), and the contents of any contact record for the end user”. Also see Segall ¶[0056], “the portal also enables an agent to view a list of messages he or she has sent, along with their associated detailed”.)
and communicates, from the templated-text message application implemented in the mobile device of the agent, via the electronic text-messaging network an individualized templated message to another computing device of the individual lead; and (see at least Segall ¶[0032], “As used herein, a mobile device” interacts with the text messaging subsystem of the platform to receive “out-bound” messages issued from the subsystem, and to send “inbound “messages to the platform (or, more commonly, to an “agent” associated with the platform”. “a given mobile device can communicate with another such device via many different types of message transfer techniques, including SMS (short message service), enhanced SMS (EMS), Multi-media message (MMS), email WAP, paging, or other know or later developed wireless data format”.)
Receive a structured response from a lead with the templated-text message application implemented in a mobile device of the agent. (see at least Segall ¶[0060], The inbound message queue may be established in the agent portal to process “unhandled” or “yet-to-be handled” messages received at the system. [These messages may be received in response to outbound voice or text message in the usual case]”.)
Segall discloses the claim limitation but, specifically fails to disclose identifying an agent, wherein the agent has a pre-existing relationship with the set of leads;  wherein a template comprises a portion of a text message that is included in all text messages to the set of leads, wherein the portion of text comprises an invitation to be communicated to the set of leads and a script that can be modified for each lead that includes a targeting criterion related to the goal of an entity organization and wherein the templated message comprises an electronic message, and wherein the template message is communicated to the set of leads via the electronic text messaging network; based on the set of relationships, modifies the templated message using a set of pre-generated templates provided by the messaging application and display on the application interface;
However, Segall teaches identifying an agent (see at least Segall [0051], “A given agent may be dedicated to handling inbound voice contacts, or inbound messages, or both”.) modifies the templated message using a set of pre-generated templates provided by the messaging application and display on the (see Segall ¶[0053],  the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI or command line interface”.) 
wherein the portion of text comprises an invitation to be communicated to the set of leads and a script that can be modified for each lead that includes [] the goal of an entity organization (see Segall [0018], “”sub-cpmpaign” associates at least the following items: a list of contacts, a script, and a timeframe”. see Segall ¶[0042], “A “script” and its use in the messaging platform for a given campaign”. “it specifies a response to an opt-out or opt-in message, and (in that regard) it includes support for embedded contact fields and variables”. “A script may support inbound-initiated conversations as well as out-bound initiated conversation.) but, specifically fails to disclose wherein the agent has a pre-existing relationship with the set of leads;  wherein a template comprises a portion of a text message that is included in all text messages to the set of leads, each lead that includes a targeting criterion related to the goal of an entity organization, and wherein the templated message comprises an electronic message, and wherein the template message is communicated to the set of leads via the electronic text messaging network, (Segall Fig. 1 [0015] & [0018], “database management system 108, a set of SMS message servers 109”) based on the set of relationships, modifies the template message using a set of pre-generated templates provided by the messaging application and display on the application interface;
However, Berkowitz teaches the following limitation: 
identifying an agent, wherein the agent has a pre-existing relationship with the set of leads; (see at least Berkowitz Figs. 1-2 [0019],[0028],[0052], sales intermediaries to target, contact, or otherwise communicate with prospective purchasers. Sales intermediaries can have preexisting relationships with potential purchasers that allow for effective and efficient distribution of marketing …. A sales intermediary can include, but is not limited to, agents, brokers, dealers, resellers, distributors, advisers, managers …. For targeting or communicating with prospective purchasers”.) Note: examiner interpret prospective purchasers as a set of leads.
wherein a template comprises a portion of a text message that is included in all text messages to the set of leads, and wherein the portion of text comprises an invitation to be communicated to the set of leads and a script that can be modified for each lead that includes a targeting criterion related to the goal (Berkowitz Figs. 5-6 [0036], “identity of recipients for the customized message from the intermediary 535”. Berkowitz [0038][0039], “may permit the system 200 to include an electronic signature upon the creation of a customized agreement”. “sends the customized message to the prospective purchaser. The agreement (i.e. goal to sell product) is executed and the suppler is legally bound”) of an entity organization and wherein the templated message comprises an electronic message, and (see at least Berkowitz Fig. 2 [0033]-[0035], the system 200 can include a message template data 250 for storing any number of message templates 255. Similar previous description, a messaging template 255 can include fields for storing product provider and intermediary information …. Fields of the message template 255 can be populated from the supplier information data store 235 and the intermediary information data store 240. Once the messaging manager 205 populates the fields of the message template 255, a customized message 260 is created. Also, see [0036], the messaging manager receives the identity of recipients for the customized message from the intermediary 530 (Note: agent).  The messaging manager sends the message to identified recipients 540”)

wherein the template message is communicated to the set of leads via the electronic text messaging network; (see at least Berkowitz Figs. 1-2 [0031], “the marketing system can include a messaging manager 205, a network 210, ……. Configured to allow the messaging manager 205 to send messages to multiple identified recipients”)
based on the set of relationships, modifies the templated message using a set of pre-generated templates provided by the messaging application and display on the application interface;(see Berkowitz Fig. 2 [0027]-[0028], “the arrangement, content, or both the arrangement and content of the resulting customized message 135 can be configured to indicate to recipients of the message 135 that the intermediary is affiliated with the product provider. Such an indication may be positively received by a prospective purchaser and result in generation of leads and the eventual sale of goods and services …… the intermediary (Note: agent) can identify has a preexisting relationship and who the intermediary (Note: agent believes has an interest in purchasing the particular goods or service”.see Berkowitz Fig. 2 [0033]-[0035], Fields of the message template 255 can be populated from the supplier information data store 235 and the intermediary information data store 240. Once the messaging manager 205 populates the fields of the message template 255, a customized message 260 is created. Also, see [0036], the messaging manager receives the identity of recipients for the customized message from the intermediary 530 (Note: agent).  The messaging manager sends the message to identified recipients 540”)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Berkowitz allocating the lead to the agent based on preexisting relationship in Segall managing interactive communication campaigns with text messaging to assign agent to a set of leads with preexisting relation to generate a customized message for delivery to an identified leads with which the agent has a preexisting relationship to facilitate the marketing of goods and services (Berkowitz Fig. 2 [0037]).  
Regarding claim 8: (Cancelled)
Regarding claim 10: (Cancelled)

Regarding claim 11:
Segall in combination of Berkowitz disclose the computerized system of claim 9, wherein the electronic text-messaging network comprises an instant messaging network, a short-messaging service (SMS) network or an (MMS) multi-media network. (see at least Segall ¶[0032], “a given mobile device can communicate with another such device via many different types of message transfer techniques, including SMS (short message service), enhanced SMS (EMS), Multi-media message (MMS), email WAP, paging, or other know or later developed wireless data format”. Also, see Segall ¶[0062], “It provides additional technical details regarding the SMS-based messaging enhancement”)
Regarding claim 13:
Segall in combination of Berkowitz disclose the computer system of claim 12, wherein the set of templated text is written by an administrator of the entity organization. (see at least Segall ¶[0020], “a business entity connects to the service provider, authenticate, and then uses one or more application to create, execute and manage the campaign. “the scripting engine 208 handles the creation and managing of the campaign scripts, using instructions entered by or on behalf of the business entity client”.) 
Regarding claim 14:
Segall in combination of Berkowitz disclose the computer system of claim 13,
wherein the memory containing instructions when executed on the processor, causes the processor to perform operations that further comprising: (see at least Segall [0021], “Control engine 220, which can be provided in software as a set of a software instructions executable on a processor”.)
based on an analysis of the text response from the lead by the administrator: (see at least Segall ¶[0052], “the message that the agent receives preferably are from whatever sub-campaigns are using the skill group to which the agent is then assigned”.)
generate a follow-up templated message, wherein the follow-up templated message is addressed to a subset of the set of leads and comprises a set of templated text related to a goal of the entity organization and a content of the text response; (see at least Segall ¶[0020], “The  management application 202 handles the receipt and storage of the contact list(s) uploaded to the system by or on behalf of the business entity client”. “the creation and managing of the campaign scripts, using instruction entered by or on behalf of the business entity”. Also see Segall ¶[0042], “A “script” and its use in the messaging platform for a given campaign”. “it specifies a response to an opt-out or opt-in message, and (in that regard) it includes support for embedded contact fields and variables”. “A script may support inbound-initiated conversations as well as out-bound initiated conversation. Also see Segall ¶[0043], “A script may be limited to text messaging-only, or it may include support for both text and voice”.)
communicate the follow-up templated message to the agent, wherein the agent is enabled to modify the follow-up templated message, and wherein the agent implements with each individual lead of the subset of the set of leads: (see at least Segall ¶[0052], “when the agent selects a message, the following additional information may be displayed: contact trace/history for the end user (i.e., a history of previous voice/text/email contacts at the account level), and the contents of any contact record for the end user”. Also, see Segall ¶[0053],  the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI or command line interface”.)
based on the set of relationships and the content of the text response, modifies the follow-up templated message; (see Segall ¶[0053],  the agent can choose a predefined message template to send a text message. The template may include one or more personalization fields populated from the contact record. The agent may define his or her own message template using conventional GUI or command line interface”.)
and communicates, from the templated-text message application implemented in the computing device of the agent, via an electronic text-messaging network, an individualized follow-up templated message to the other computing device of each individual lead in the subset of the set of leads. (see at least Segall ¶[0032], “As used herein, a mobile device” interacts with the text messaging subsystem of the platform to receive “out-bound” messages issued from the subsystem, and to send “inbound “messages to the platform (or, more commonly, to an “agent” associated with the platform”. “a given mobile device can communicate with another such device via many different types of message transfer techniques, including SMS (short message service), enhanced SMS (EMS), Multi-media message (MMS), email WAP, paging, or other know or later developed wireless data format”.)

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (US 20110123005) in view of Berkowitz (US 2009/0271272). Further in View of Van Buren et al. (US 8599836)
Regarding claim 3:
Segall in combination of Berkowitz disclose the computerized method of claim 1 but, specifically fails wherein a lead comprises a voter, a volunteer, an alumni group member or a donor.
However, Van Buren teaches the following limitation: 
wherein a lead comprises a voter, a volunteer, an alumni group member or a donor. (see at least Van Buren Col. 2, Lines 53-59, “Contacts as the term is used herein is construed broadly and includes but is not limited fans, customers, street team members/volunteer, venue owner/operators, booking agents, and other individuals”. Also, see Van Buren Col. 9, lines 35-40, “Consumers, voters can take an express action to either opt in or opt out”.) 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Van Buren system in Segall system to enable to access and use the contact center in various industry sectors such as but not limited to arts & entertainment, sport, financial/insurance, government agencies, political research/polling organizations, market research organizations, and business of all sizes in carious other section of the economy (Van Buren [Col. 3, lines 4-12])(Segall ¶[0014]). 
Regarding claim 9:
Segall in combination of Berkowitz disclose the computer system of claim 7,but specifically fails, wherein a lead comprises a voter, a volunteer, an alumni group member or a donor.
However, Van Buren teaches the following limitation: 
wherein a lead comprises a voter, a volunteer, an alumni group member or a donor. (see at least Van Buren Col. 2, Lines 53-59, “Contacts as the term is used herein is construed broadly and includes but is not limited fans, customers, street team members/volunteer, venue owner/operators, booking agents, and other individuals”. Also, see Van Buren Col. 9, lines 35-40, “Consumers, voters can take an express action to either opt in or opt out”.) 
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Van Buren system in Segall system to . 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Segall et al. (US 20110123005) in view of Berkowitz (US 2009/0271272). Further in View of Wilson et al. (US 2016/0171418)
Regarding claim 6:
Segall in combination of Berkowitz disclose the computerized method of claim 1, but specifically fails to disclose wherein the pre-existing relationship with the set of leads comprises a location of the agent with respect to an average location of set of leads and an existence of a historical relationship between the agent and the set of leads. 
However, Wilson teaches the following limitation: 
wherein the pre-existing relationship with the set of leads comprises a location of the agent with respect to an average location of set of leads and an existence of a historical relationship between the agent and the set of leads. 
(see at least Wilson [0027], “The lead allocation application 110 is responsible for allocating leads to real estate agents. Also, see Wilson [0029], “Geographic area information may, for example, include a state, a city, a postal code, a neighborhood, a country, a school district, or a metropolitan area. Also, see Wilson [0050], “The expertise of the real estate agent may be determined by accessing historical transaction data (e.g., stored in database 114) of a plurality of real estate agents (e.g., real estate agents serving a particular geographic location), and identifying real estate agents with a threshold number of transaction involving clients who were previously leads with a particular attribute or set of attributes. Also, see Wilson [0018], “to accomplish this matching, an example method may be employed to determine characteristics of each lead and identify real estate agents with expertise in converting prior leads with similar characteristics. Also, see Wilson [0060], “Fig.6 is a flowchart illustrating a method 600 for allocating a real estate sales lead based on lead source”.)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Wilson allocating the lead to the real estate agent based on attributes in Segall and Berkowitz managing interactive communication campaigns with text messaging to assign agent to a set of leads with attribute’s (Wilson ¶[0066]- ¶[0068]). 
Regarding claim 12:
Segall in combination of Berkowitz disclose the computerized system of claim 11, but specifically fails to disclose wherein the pre-existing relationship with the set of leads comprises a location of the agent with respect to an average location of set of leads and an existence of a historical relationship between the agent and the set of leads.
However, Wilson teaches the following limitation: 
wherein the pre-existing relationship with the set of leads comprises a location of the agent with respect to an average location of set of leads and an existence of a historical relationship between the agent and the set of leads.
(see at least Wilson [0027], “The lead allocation application 110 is responsible for allocating leads to real estate agents. Also, see Wilson [0029], “Geographic area information may, for example, include a state, a city, a postal code, a neighborhood, a country, a school district, or a metropolitain area. Also, see Wilson [0050], “The experise of the real estate agent may be determined by accessing historical transaction data (e.g., stored in database 114) of a plurality of real estate agents (e.g., real estate agents serving a particular geographic location), and identifying real estate agents with a threshold number of transaction involving clients who were previously leads with a particular attribute or set of attributes. Also, see Wilson [0018], “to accomplish this matching, an example method may be employed to determine characteristics of each lead and identify real estate agents with expertise in converting prior leads with similar characteristics. Also, see Wilson [0060], “Fig.6 is a flowchart illustrating a method 600 for allocating a real estate sales lead based on lead source”.)
It would have been obvious to one having an ordinary skill in the art at the time of the invention was made to use Wilson allocating the lead to the real estate agent based on attributes in Segall and Berkowitz managing interactive communication campaigns with text messaging to assign agent to a set of leads with attribute’s (Wilson ¶[0066]- ¶[0068]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tuchman et al. US 2012/0266258: Methods for providing cross-vendor support services
Sharpe et al. US 2016/0119478: 
Aubertin et al. US 2002/0069108: Apparatus and method for online fundraising. (See Figs. 43-44)
Sedota Jr. et al. US 8,660,872: systems and method for prioritizing real estate opportunities in a lead handling system based on lead quality and opportunity scores. 
Huisman, JR US 2012/0059662: Automated lead processing systems and methods. 
McConnell et al. US 2013/0218880: method and system for providing a recommended product from a customer relationship management system. 
Winters US 2014/0081690: method and system for managing business deals. 
O’Malley US 2015/0170213: system and method for sequencing message and event within a campaign. 
Berrey US 2007/0073808: mobile messaging system. 
Angel et al. US 2005/0193055: context sensitive dynamic user interface for customer service agent. 
Hedges US 2014/0149161: lead distribution. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MATTHEW S GART/Supervisory Patent Examiner, Art Unit 3623